 •'

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                   Page I ofl
                                                                                                                                                                         /2

                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                                 JUDGMENT IN A CRIMINAL CASE
                                       v.                                                      (For Offenses Committed On or After November 1, 1987)



                       Jesus Gutierrez-Fuentes                                                 Case Number: 3:20-mj-20388

                                                                                               Melissa Lubin
                                                                                               Defendant's Attorney


REGISTRATION NO. 93368298
                                                                                                                                    FEB 2 1 2020
THE DEFENDANT:
 IZI pleaded guilty to count(s) _l_of_C_m_n_p_lru_·n_t_ _ _ _ _ _ _ _ _ _ _~l"'lt"t"Cri=L~EttR*K-r-rurt:s:'1'1_Dl"i't1sf":-1'f-r·11Frc1=-·Ir:sco;:,;.-•. i:,,..rr_tll.
                                                                                                                                                          1-i-i:.J




 D was found guilty to count(s)                                                 BY
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                                              Count N umber(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                                    1

 •    The defendant has been found not guilty on count(s)
                                                                                     -------------------
 •    Count(s)
                    --------~--------
                                                                                                dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:                                    1            /).                        ·

                                                                                        \/                      '        ('i
                                 •    TIME SERVED                                      /0,                          /·   . .,/          days

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, - - ~ - - - - - ~ charged in case

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Friday, February 21, 2020



 Received          m
                -DU_S_M_ _ _ _ _....,,
                                 ..- - . ~ -


                                                                                             UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                                           3:20-mj-20388
